*642RESOLUCIÓN
A la moción para solicitar reinstalación de Rosaura González Rucci, con lugar. Se autoriza la reinstalación de la peticionaria al ejercicio profesional. Se apercibe a la pe-ticionaria de que al descargar sus responsabilidades profe-sionales, deberá observar estrictamente los cánones del Código de Ética Profesional y que en el futuro deberá cum-plir rigurosamente con las resoluciones de este Tribunal.
Visto el Informe de la Directora de la Oficina de Inspec-ción de Notarías de 12 de junio de 2001, se aprueban los Protocolos de 1995 y 1996 de Rosaura González Rucci, su-jetos a las deficiencias señaladas, y sin que ello implique de ninguna forma que se libera a la notario de cualquier eventual responsabilidad civil o disciplinaria que tal con-ducta pueda provocar.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo